
	
		II
		112th CONGRESS
		1st Session
		S. 1455
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2011
			Mr. Tester introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the Surface Mining Control and Reclamation Act
		  of 1977 to authorize certified States and tribes to use amounts made available
		  from the Abandoned Mine Reclamation Fund for hard rock and coal mining
		  reclamation projects and to extend liability protection to certified States and
		  Indian tribes carrying out approved abandoned mine reclamation
		  programs.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Surface Mining Control and
			 Reclamation Act Amendments Act of 2011.
		2.Amendments to
			 the Surface Mining Control and Reclamation Act of 1977
			(a)State
			 reclamation programSection 405 of the Surface Mining Control and
			 Reclamation Act of 1977 (30 U.S.C. 1235) is amended in subsection (h) by
			 striking subsection 402(g) and inserting subsections (g)
			 and (i)(2) of section 402.
			(b)CertificationSection
			 411 of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1240a)
			 is amended—
				(1)by striking
			 subsection (b) and inserting the following—
					
						(b)Eligible land,
				water, and facilities
							(1)In
				generalIf the Secretary has concurred in a State or tribal
				certification under subsection (a)—
								(A)section 404 shall
				not apply; and
								(B)any amounts
				received by the State or Indian tribe under this title may be used for eligible
				land, water, and facilities—
									(i)that were—
										(I)mined or
				processed for minerals or affected by such mining or processing; and
										(II)abandoned or
				left in an inadequate reclamation status before August 3, 1977; and
										(ii)for which no
				continuing reclamation responsibility exists under State or other Federal
				laws.
									(2)Applicable date
				for Forest Service and BLMIn determining the eligibility under
				this subsection of Federal land, waters, and facilities under the jurisdiction
				of the Forest Service or Bureau of Land Management, instead of the date
				referred to in paragraph (1)(B)(i)(II) the applicable date shall be August 28,
				1974, and November 26, 1980,
				respectively.
							;
				(2)in subsection
			 (f), by striking annual grants made available under section
			 402(g)(1) and inserting amounts received under subsections (g)
			 and (i)(2) of section 402; and
				(3)in subsection
			 (h), by adding at the end the following:
					
						(5)Approved
				abandoned mine reclamation program
							(A)In
				generalAny State or Indian tribe that makes a certification
				under subsection (a) in which the Secretary concurs may use any amounts
				received under this title to carry out an approved abandoned mine reclamation
				program in accordance with subsections (b) through (g).
							(B)LiabilitySection
				405(l) shall apply to both uncertified and certified States or Indian tribes in
				carrying out an abandoned mine reclamation program approved under this
				title.
							.
				
